ORDER
The records in the office of the Clerk of The Supreme Court show that, on November 9, 1977, John Francis Jonas was admitted and enrolled as a member of the Bar of this State.
In a letter submitted to the Clerk of The Supreme Court, dated February 16, 1983, John Francis Jonas submitted his resignation from the South Carolina Bar. John Francis Jonas’ letter is made a part of this Order.
It is, therefore, ordered that the resignation of John Francis Jonas be accepted. He shall forthwith, within five days, deliver to the Clerk of The Supreme Court his Certificate of *36Admission to practice law in this state, and his name shall be stricken from the roll of attorneys.
February 16, 1983
Mr. Francis Smith
Clerk
South Carolina Supreme Court
Columbia, South Carolina 29211
Dear Mr. Smith:
In 19771 was admitted to the South Carolina Bar. Since that time I have not practiced law in South Carolina and do not plan to do so in the future. I would therefore respectfully wish to resign my membership in the South Carolina Bar.
If there are any forms that I am required to fill out, please let me know. Your assistance in this matter is greatly appreciated.
Sincerely yours,
/s/ John Jonas
John Jonas
2430-A South Walter Reed
Arlington, Virginia 22206
JJ/pt